Citation Nr: 1603045	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a left collarbone disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 15, 1966, to September 13, 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a left wrist disorder.  However, in an October 2014 rating decision, the RO granted service connection for a left wrist fracture and assigned a noncompensable evaluation effective from July 20, 2010.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2014 VA Form 9, the Veteran requested hearing before the Board at the RO.  In July 2015, the RO sent him a letter indicating that he was scheduled for such a hearing on August 24, 2015.  Subsequently, in a July 2015 letter, the Veteran stated that he had planned a family vacation from August 21, 2015, to August 25, 2015, and would return on August 27, 2015.  Thus, he requested that the hearing be rescheduled.  However, to date, the Veteran has not been rescheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

